PER CURIAM.
The summary final judgment entered in favor of the defendants-appellees on the sole ground that Section 725.01, Florida Statutes (1977), rendered unenforceable the agreement sued upon is reversed upon a holding that the agreement, under which the appellant released his existing right to purchase from the appellees certain specified condominium apartments in consideration for the appellees’ promise to enter into a contract to sell other specified condominium apartments to the appellant, is not an agreement for the sale of real property and thus not within the statute of frauds.
Reversed and remanded.